Name: 92/257/EEC: Commission Decision of 21 April 1992 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  health;  trade
 Date Published: 1992-05-14

 Avis juridique important|31992D025792/257/EEC: Commission Decision of 21 April 1992 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community Official Journal L 128 , 14/05/1992 P. 0030 - 0031COMMISSION DECISION of 21 April 1992 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community (92/257/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Council Regulation (EEC) No 3763/91 (2), and in particular Article 4 (1) thereof, Whereas a list of establishments in Brazil, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 87/119/EEC (3), as last amended by Decision 88/18/EEC (4); Whereas a Community on-the-spot visit to meat product establishments in Brazil has revealed that the level of hygiene in one establishment was altered since the last inspection; Whereas the list of establishments should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 87/119/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 356, 24. 12. 1991, p. 1. (3) OJ No L 49, 18. 2. 1987, p. 37. (4) OJ No L 9, 13. 1. 1988, p. 14. ANNEX LIST OF ESTABLISHMENTS Approval No Establishment Address SIF 7 Swift Armour SA IndÃ ºstria e ComÃ ©rcio Santana do Livramento, Rio Grande do Sul SIF 10 Swift Armour SA IndÃ ºstria e ComÃ ©rcio Sao Paulo, Sao Paulo SIF 34 Perdigao Agroindustrial SA S. AndrÃ ©, Sao Paulo SIF 76 SA FrigorÃ ­fico Anglo Barretos, Sao Paulo SIF 226 BE ComÃ ©rcio e IndÃ ºstria Ltda BagÃ ©, Rio Grande do Sul SIF 337 FrigorÃ ­fico Bertin Ltda Lins, Sao Paulo SIF 381 FrigorÃ ­fico Kaiowa SA Guarulhos, Sao Paulo SIF 385 IndÃ ºstrias Mouran Ltda Andradina, Sao Paulo SIF 736 Sola SA IndÃ ºstrias AlimentÃ ­cias TrÃ ªs Rios, Rio de Janeiro SIF 1676 UA - ComÃ ©rcio e IndÃ ºstria SA UberlÃ ¢ndia, Minas Gerais SIF 2015 Sadia Oeste SA IndÃ ºstria e ComÃ ©rcio VÃ ¡rzea Grande, Mato Grosso